Detailed Action
Summary
1. This office action is in response to the amendment filed on January 04, 2022.
2. Applicant has canceled claims 11 and 17.
3. Applicant has amended claims 1-10, 12-13, 15-16 and 18-20.
4. Claims 1-10, 12-13, 15-16 and 18-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
5. The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objection 
6. Claims 4-7, 16 and 18-20 are objected to because of the following informalities: 
Claim 4 recites “its cathode terminal” in line 5 should be “it’s the cathode terminal”.
Claim 5 recites “its anode terminal” in line 5 should be “it’s the anode terminal”.
Claim 5 recites “its cathode terminal” in line 5 should be “it’s the cathode terminal”.
Claim 6 recites “its gate terminal” in line 4 should be “it’s the gate terminal”.
Claim 7 recites “its anode terminal” in lines 3 and 5 should be “it’s the anode terminal”.
Claim 7 recites “its cathode terminal” in line 7 should be “it’s the cathode terminal”.
Claim 8 recites “its second terminal” in line 5 should be “it’s the second terminal”.
Claim 16 recites “its control terminal” in line 5 should be “it’s the control terminal”.

Claim 19 recite “its gate” in line 7 should be “it’s the gate”.
Claim 20 recite “its anode terminal” and “its cathode terminal” in lines 4, 7 and 9 respectively should be “it’s the anode terminal” and “it’s the cathode terminal” respectively.
In re to claim 17, claim 17 depend from claim 16, thus are also objected for the same reasons provided above. 
Response to Arguments
7. Applicant's arguments, filed Applicant’s arguments with respect to claims 1, 10 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 (e) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1, 8-9, 10, 14-15 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kronmueller “20160179115”

In re to claim 1,Kronmueller a linear regulator (Figs. 1-8 shows an LDO regulator) for providing a regulated output signal at an output terminal (Vout) responsive to an input signal at an input terminal (Vin) , the linear regulator (Figs.1-8) comprising: 
a first field effect transistor (Fig. 2 shows transistor 201)
(FET) having a gate (gate coupled to 273) and first (source terminal) and second terminals (drain terminal), the first terminal coupled to the input terminal (source terminal coupled to VIN), the second terminal coupled to the output terminal (drain terminal coupled to Vout) 
a second FET (110) having a respective gate, respective first and second terminals (110 comprises 271 and 270 having source and drain terminals respectively), and a body terminal (110 circuits comprising a body terminals coupled to Out_S2 and Out_S3), 
its first terminal coupled to the input terminal (P, its second terminal coupled its gate and to the gate of the first FET; and 
a low-pass filter circuit (Miller compensation 231 and/or load current dependent compensation 213, 214, 215. Examiner noted that compensation network perform to filter and compensate the stability thus equivalent to LPF) coupled to the body terminal of the second FET (body terminal of the compensation 213 transistor is coupled the body terminal of P11 at reference number 273)  
In re to claim 8, Kronmueller discloses a linear regulator (Figs. 1-8 shows an LDO regulator),, further comprising: 
Page 3 of 10a voltage divider (104) having respective first  (resistor R0 is coupled to Vout) and second terminals (resistor R1 is coupled to ground) and a third terminal (a node between resistor R0 and R1 is coupled amplification stage 101/201), its first terminal coupled to the output terminal (resistor R0 is coupled to Vout), and its second terminal coupled to a ground terminal (resistor R1 is coupled to ground); a reference voltage circuit (Figs.1A and1b shows V.sub.ref 108 ); and an error amplifier (amplification stage 101/201) having first (terminal  coupled to the Vref) and second input terminals (terminal  coupled to the Fb) and an output terminal (terminal  coupled to the out_s1), its first input terminal coupled to the reference voltage circuit (amplification stage 101/201 is coupled to the Vref);’and its second input terminal coupled to the third terminal of the voltage divider (amplification stage 101/201 is coupled to feedback of the 104 circuit)
In re to claim 9, Kronmueller discloses, (Figs. 1-8 shows an LDO regulator) further comprising: a third FET (260) having respective first and second terminals and a respective gate (260 have drain, source and gate terminals respectively), its first terminal coupled to the second terminal and the gate of the second FET (drain terminal of 260 is coupled to drain terminal and the gate of the transistor 271 thru transistor 270);  its gate coupled to the output terminal of the error amplifier (gate terminal of 260 is coupled output terminal of the error amplifier signal Out _s), and its second terminal coupled to the ground terminal (source terminal of 260 is coupled to ground).  
In re to claim 10, Kronmueller a linear regulator (Figs. 1-8 shows an LDO regulator), comprising: a first transistor (Fig. 2 shows transistor 201)configured to pass a current 
 a low-pass filter circuit (Miller compensation 231 and/or load current dependent compensation 213, 214, 215. Examiner noted that compensation network perform to filter and compensate the stability thus equivalent to LPF) coupled to the input terminal (Vin) and coupled to the body terminal of the second transistor (body terminal of the compensation 213 transistor is coupled the body terminal of P11 at reference number 273) , the low-pass filter configured to modulate a threshold voltage of the second transistor responsive to a transient at the input terminal (Miller compensation 231 and/or load current dependent compensation 213, 214, 215. The described stabilizing means are configured to increase the stability of the multi-stage amplifier 200 subject to load transients, see parag.0055).  
In re to claim 14, Kronmueller discloses a linear regulator (Figs. 1-8 shows an LDO regulator), further comprising: a voltage divider (104) coupled to the output terminal (voltage divider 104 is coupled to Vout); a reference voltage circuit (Figs. 1a, 1b and 2 shows Vref ) configured to generate a reference voltage (Vref); and an error amplifier (amplification stage 101) configured to generate a difference voltage based on a difference of the reference voltage (Vref) and an output of the voltage divider (feedback or fb).  
In re to claim 15, Kronmueller discloses (Figs. 1-8 shows an LDO regulator), wherein: the second transistor (110) has a gate terminal (gate terminal is 110 is coupled Out_S2 and S3 respectively); and the linear regulator (figs. 1-8 shows LDO) comprises:
 a third transistor (260) coupled to the error amplifier (amplification stage 101) and the gate terminal (gate terminal is coupled to Out_S1), and configured to drive the second transistor (110) based on the difference voltage (based on the difference voltage on 110).  
Allowable Subject Matter
9. Claims 2-7 and 12-13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a resistor having, a first and second terminals, its first terminal coupled to the input terminal, and its second terminal coupled to the body terminal of the second FET.”  

In re to claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “the low-pass filter circuit: includes a capacitor having respective first and second terminals, its first terminal coupled to the body terminal of the second FET, and its second terminal coupled to the second terminal and the gate of the second FET and to the gate of the first FET.”  
In re to claim 4, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a diode having an anode terminal and a cathode terminal, its anode terminal coupled to the input terminal and its cathode terminal coupled to the body terminal of the second FET.”  
In re to claim 5, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a diode having an anode terminal and a cathode terminal, its anode terminal coupled to the body terminal of the second FET, and its cathode terminal coupled to the input terminal.”  
In re to claim 6, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a third FET  having respective first  and second terminals and a respective gate, its first terminal coupled to the input terminal, its second terminal coupled to its gate and to the body terminal of the second FET.” 
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a first diode having an anode terminal and a cathode terminal, its anode terminal coupled to the input terminal; and a second diode 
having a respective anode terminal and a respective cathode terminal, its anode terminal coupled to the cathode terminal of the first diode, and its cathode terminal coupled to the body terminal of the second FET.”  
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a resistor having respective first and second terminals, its first terminal coupled to the input terminal and its second terminal coupled to the body terminal; and a capacitor having respective first and second terminals, its first terminal coupled to the body terminal and its second terminal coupled to respective gates of the first and second transistors and to a respective terminal of the second transistor.” 
In re to claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a clamp circuit coupled to the second transistor, the clamp circuit including: a third FET connected as a diode and coupled to the input terminal and the body terminal; and a first diode and a second diode connected in series, and coupled to the input terminal and the body terminal.’’
10. Claim 16-20 are allowed over the art of record. 
The following is an examiner’s statement of reasons for allowance: 
In re to claim 11, claim 1 recites “a low-pass filter circuit  including a resistor having respective first and second terminals and a capacitor having respective first and second terminals, the first terminal of the resistor coupled to the input terminal, the second terminal of the resistor coupled to the body terminal and the first terminal of the capacitor, the second terminal of the capacitor coupled to the second terminal of the second transistor and to the respective control terminals of the first and second transistors.”
In re to claims 17-20, claims 17-20 depend from claims 16, thus are also allowed for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as 
Contact Information
12. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/SISAY G TIKU/Primary Examiner, Art Unit 2839